Citation Nr: 1747759	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for dental root canal.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for ear condition.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to service connection for pancreatic cyst gastrotomy.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for headaches.

14.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of right lower extremity.

15.  Entitlement to an initial rating in excess of 10 percent for lateral collateral ligament sprain of left ankle.

16.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

17.  Entitlement to an initial rating in excess of 10 percent for painful scar status past hernia repair.

18.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain and degenerative arthritis of the spine.

19.  Entitlement to a compensable initial rating for ilio-inguinal nerve pain status post hernia repair.

20.  Entitlement to an effective date prior to April 25, 2014 for the grant of service connection for radiculopathy of right lower extremity.

21.  Entitlement to an effective date prior to April 11, 2014 for the grant of service connection for lateral collateral ligament sprain of left ankle.

22.  Entitlement to an effective date prior to April 11, 2014 for the grant of service connection for tinnitus.

23.  Entitlement to an effective date prior to April 17, 2014 for the grant of service connection for painful scar status past hernia repair.

24.  Entitlement to an effective date prior to April 25, 2014 for the grant of service connection for lumbosacral strain and degenerative arthritis of the spine.

25.  Entitlement to an effective date prior to April 17, 2014 for the grant of service connection for ilio-inguinal nerve pain status post hernia repair.

26.  Entitlement to special monthly compensation on a maximum level.

27.  Entitlement to an effective date prior to April 17, 2014 for the grant of special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to July 2003.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February and September 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran died on October [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal for entitlement to service connection for dental root canal is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for ear condition is dismissed.

The appeal for entitlement to service connection for a left knee disability is dismissed.

The appeal for entitlement to service connection for a right knee disability is dismissed.

The appeal for entitlement to service connection for a left hip disability is dismissed.

The appeal for entitlement to service connection for a right hip disability is dismissed.

The appeal for entitlement to service connection for a right ankle disability is dismissed.

The appeal for entitlement to service connection for a left shoulder disability is dismissed.

The appeal for entitlement to service connection for a right shoulder disability is dismissed.

The appeal for entitlement to service connection for pancreatic cyst gastrotomy is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for headaches is dismissed.

The appeal for entitlement to an initial rating in excess of 20 percent for radiculopathy of right lower extremity is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for lateral collateral ligament sprain of left ankle is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for painful scar status past hernia repair is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for lumbosacral strain and degenerative arthritis of the spine is dismissed.

The appeal for entitlement to a compensable initial rating for ilio-inguinal nerve pain status post hernia repair is dismissed.

The appeal for entitlement to an effective date prior to April 25, 2014 for the grant of service connection for radiculopathy of right lower extremity is dismissed.

The appeal for entitlement to an effective date prior to April 11, 2014 for the grant of service connection for lateral collateral ligament sprain of left ankle is dismissed.

The appeal for entitlement to an effective date prior to April 11, 2014 for the grant of service connection for tinnitus is dismissed.

The appeal for entitlement to an effective date prior to April 17, 2014 for the grant of service connection for painful scar status past hernia repair is dismissed.

The appeal for entitlement to an effective date prior to April 25, 2014 for the grant of service connection for lumbosacral strain and degenerative arthritis of the spine is dismissed.

The appeal for entitlement to an effective date prior to April 17, 2014 for the grant of service connection for ilio-inguinal nerve pain status post hernia repair is dismissed.

The appeal for entitlement to special monthly compensation on a maximum level is dismissed.

The appeal for entitlement to an effective date prior to April 17, 2014 for the grant of special monthly compensation based on loss of use of a creative organ is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


